      7:21-cv-00492-JD          Date Filed 02/17/21        Entry Number 1-1          Page 1 of 10




                                                                                                               ELECTRONICALLY FILED - 2021 Jan 14 10:56 AM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200137
 STATE OF SOUTH CAROLINA                 )
 COUNTY OF SPARTANBURG                   ) IN THE COURT OF COMMON PLEAS
                                         )
 Andrews Aviation LLC and its individual )
 executive officer and member            )            SUMMONS
                                         )
                                         )          CA No. 2021 CP-42
                 Plaintiff,
                                         )
         vs.                             )
                                         )
 American National Property and Casualty )
 Company Inc.                            )
                                         )
 Defendant.                              )
                          Defendants.    )
                                         )
                                         )

        YOU ARE HEREBY SUMMONED and required to answer the Complaint in this action, a
copy of which is attached herewith served upon you, and to serve a copy of your answer to said
Complaint on the subscribers at their office at Post Office Box 2765, 229 Magnolia Street,
Spartanburg, South Carolina, 29304, within thirty (30) days after such service; and if you fail to answer
the Complaint within the time aforesaid, the Plaintiff in this action will apply to the Court for the relief
demanded in this Complaint.

Dated: January 14, 2021
       Spartanburg, SC                           HODGE & LANGLEY LAW FIRM, PC

                                                 s/Charles J. Hodge

                                                 Charles J. Hodge
                                                 Attorney for Plaintiff
                                                 PO Box 2765
                                                 229 Magnolia Street
                                                 Spartanburg, SC 29304-2765
                                                 (864) 585-3873




                                                             EXHIBIT A
                                                     1
      7:21-cv-00492-JD          Date Filed 02/17/21     Entry Number 1-1        Page 2 of 10




                                                                                                         ELECTRONICALLY FILED - 2021 Jan 14 10:56 AM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200137
 STATE OF SOUTH CAROLINA                 )
 COUNTY OF SPARTANBRURG                  ) IN THE COURT OF COMMON PLEAS
                                         )
 Andrews Aviation LLC and its individual )            COMPLAINT
 executive officer and member            )          CA No. 2021- CP-42-
                                         )
                                         )       JURY TRIAL DEMANDED
                 Plaintiff,              )
         vs.                             )
                                         )
 American National Property and Casualty )
 Company Inc.                            )
                                         )
                                         )
                 Defendant.



Plaintiff, complaining of defendant, American National Property and Casualty Company Inc.
(hereinafter referred to as “American National”) would respectfully show unto the court as follows:

1.     The Plaintiff is a limited liability company organized and existing under the laws of the
       State of South Carolina and has as its executive officer and member, William Adair
       residing in Spartanburg County, South Carolina.

2.     The Defendant, American National is a corporation organized, existing, and operating
       under the laws of one the States of The United States of America. American National is
       doing business and writing insurance in the county of Spartanburg, State of South Carolina.

3.     Defendant entered a valid and binding contract for aircraft insurance with the Plaintiff
       (Policy No. AC-02547-03 hereinafter referred to as “subject policy” or “policy”) In the
       county of Spartanburg, State of South Carolina. The insurance policy was marketed and
       sold by Defendant to Plaintiff as an aircraft insurance policy whereby if there was aircraft
       physical damage while in motion there would be coverage.

4.     At all times relevant to this litigation the Plaintiff paid all insurance premiums due pursuant
       to the terms of the subject policy on or before the due date for all premiums due pursuant
       to the subject policy.

5.     Plaintiff at all times relevant to this litigation fulfilled all duties and obligations placed
       upon Plaintiff pursuant to the terms of the subject policy.
                                                 2
      7:21-cv-00492-JD        Date Filed 02/17/21       Entry Number 1-1         Page 3 of 10




                                                                                                    ELECTRONICALLY FILED - 2021 Jan 14 10:56 AM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200137
6.     On Saturday morning October 31, 2020, Dr. Adair departed The Spartanburg Downtown
       Memorial Airport in the insured aircraft which was a Columbia 300 FAA No. N6500B,
       Serial Number 40043 (hereinafter referred to as “Columbia”).

7.     The Columbia aircraft departed runway 05 on a clear morning with calm winds. The
       Departure time was approximately 0730. Climbing out at approximately 1800 feet, the
       pilot’s door departed the aircraft. Dr. Adair confirmed he had control of the aircraft and
       began a left-hand turn to return to runway 23 at The Spartanburg Downtown Memorial
       Airport (here and after referred to as “KSPA”). After returning from the ramp, multiple
       pictures were taken, a search was conducted, and the departed door was recovered intact.

8.     Plaintiff timely filed his claim with the Defendant.

9.     Defendant has refused and continues to refuse, to pay for the necessary repairs and
       replacement of the pilot’s side door.

                               FOR FIRST CAUSE OF ACTION
                                  (BREACH OF CONTRACT)
10.    The preceding allegations contained in this Complaint are incorporated by reference herein
       as fully as if restated verbatim.

11.    Defendant marketed, sold, and issued plaintiff the subject policy which purported to
       provide full coverage for physical damage to the aircraft while it was in motion.

12.    The subject policy was full force in effect at all times relevant to this litigation.

13.    Plaintiff promptly informed the Defendant of Plaintiff’s claim regarding physical damage
       to the aircraft.

14.    Defendant has wrongfully denied coverage for the physical damage to the aircraft.

15.    Defendant has breached the subject policy by improperly and wrongfully denying the claim
       related to the physical damage to the Columbia aircraft.

16.    Plaintiff has been damaged due to the wrongful denial in that Plaintiff is now required to
       pay for physical damage which occurred in motion, despite having purchased coverage
       from the Defendant for such damage.


                                                  3
      7:21-cv-00492-JD         Date Filed 02/17/21      Entry Number 1-1        Page 4 of 10




                                                                                                         ELECTRONICALLY FILED - 2021 Jan 14 10:56 AM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200137
17.    South Carolina Code Annotated § 38-59-40 provides that the refusal of an insurer to pay a
       claim within (90) days after a demand has been made by the holder of the insurance policy
       or contract and the finding on the contract made by the trial judge without reasonable cause
       or in bad faith entitles the policy holder to recover reasonable attorney fees required for the
       prosecution of the case against the insurer.

18.    Plaintiff hereby requests attorney fees be assessed against Defendant pursuant to South
       Carolina Code Annotated § 38-59-40 due to Defendant’s refusal to provide coverage for
       Plaintiff with regard to the claim without reasonable cause.

19.    Plaintiff is informed, alleges, and believes it is entitled to a judgement against Defendant
       for the claim that was properly submitted regarding aircraft physical damage while in
       motion, and wrongfully denied by Defendant, together with interest at a statutory legal rate
       from the date the duty to pay the claim in the timely manner was triggered pursuant to the
       terms of subject policy, including attorney fees for the unreasonable refusal to pay the claim
       which was covered under the subject policy without reasonable cause pursuant to South
       Carolina Code Annotated § 38-59-40.

                              FOR SECOND CAUSE OF ACTION
              (BAD FAITH AS TO DEFENDANT, AMERICAN NATIONAL)
20.    The preceding allegations contained in this complaint are incorporated by reference here
       in as if fully as if restated verbatim.

21.    Defendant American National, by and through its duly authorized agents, servants, and/or
       employees, have acted in bad faith and/or negligent, careless, reckless, and/or wanton
       following particulars to:

               A. In refusing to comply with the duty to pay the claim under subject policy which
               was covered under the subject policy as discussed above pursuant to the terms of
               the subject policy;

               B. In unreasonably failing to provide unsupportive without foundation explanation
               to Plaintiff as to why Defendant unreasonably denied the claim discussed
               hereinabove;


                                                 4
      7:21-cv-00492-JD       Date Filed 02/17/21       Entry Number 1-1         Page 5 of 10




                                                                                                      ELECTRONICALLY FILED - 2021 Jan 14 10:56 AM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200137
              C. In failing to communicate to Plaintiff any reasonable justification to honor the
              insurance claim issued in this litigation;

              D. In failing to attempt in good faith to pay the claim which was /is covered under
              the terms of the subject policy;

              E. In attempting to rely on insurance policy language/provisions which are
              materially different and in conflict with the terms and conditions of the subject
              policy as marketed and sold to Plaintiff through Defendant’s agent.

              F. In failing to investigate and review the claim of the Plaintiff related to the
              insurance claim discussed hereinabove to properly determine whether the Plaintiff
              came within the coverage afforded to the Plaintiff by terms of the subject policy;

              G. In causing Plaintiff to incur legal expenses, premium costs, repair costs to his
              aircraft, and other costs and fees associated with Defendant’s proper denial(s) in
              coverage of the claim issued in this lawsuit

              H. Throughout the course of dealing(s) between Plaintiff and Defendant, in acting
              negligently, in bad faith, and in reckless disregard of the rights to the Plaintiff.

22.    As a direct and proximate result of the negligence, bad faith, recklessness and wantonness
       of Defendant, Plaintiff has been damaged, including but not limited to, incurring attorney
       fees, court costs, insurance premium expense, aircraft repair costs, and other expense
       related to the improper claim denial(s) at issue in this litigation along with the loss of
       interest on the monies that Plaintiff has to pay for the aircraft repairs and other expenses
       related to the improper claim denial(s) the Defendant issued in this lawsuit.

23.    Plaintiff is informed and believes that he is entitled to a judgement against Defendant for
       losses and damages in a sum to be determined by a jury for actual damages, punitive
       damages, attorney fees, prejudgment interest, and court costs.



                                 THIRD CAUSE OF ACTION
      (IMPROPER CLAIM PRACTICE/ATTORNEY FEES AS TO DEFENDANT,
                        AMERICAN NATIONAL)

                                                 5
      7:21-cv-00492-JD         Date Filed 02/17/21       Entry Number 1-1        Page 6 of 10




                                                                                                       ELECTRONICALLY FILED - 2021 Jan 14 10:56 AM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200137
24.    The preceding allegations contained in this complaint are incorporated by reference here
       in as if fully as if restated verbatim.

25.    By virtue of the subject policy provisions Defendant has breached its duty to Plaintiff per
       subject policy and Defendant is there for indebted to Plaintiff for unpaid benefits under the
       subject policy in an amount to be determined at the trial of this case.

26.    Defendant at all times pertinent herein, acted improperly in bad faith, and/or in an
       unreasonable manner toward Plaintiff. Therefore, Plaintiff is informed and believes he is
       entitled to recover, in addition to the benefits due under the subject policy, his reasonable
       attorney fees and costs related to this lawsuit pursuant to South Carolina Code Annotated
       § 38-59-40.

                                    FOURTH CAUSE OF ACTION
                     (NEGLIGENCE AS TO AMERICAN NATIONAL)
27.    The preceding allegations contained in this complaint are incorporated by reference herein
       as if fully as if restated verbatim.

28.    Defendant was n negligent, grossly negligent, careless reckless, willful and/or wrong in its
       actions or omissions in the following respects:

           A. In failing to review the actual coverage provided by the subject policy to determine
               if it was as requested by Plaintiff and suited to meet the needs of the Plaintiff;
           B. Failing to properly, prudently, and with due care review analyze the request needed
               for the plaintiff;
           C. Failing to properly investigate the claim of the Plaintiff at issue leading to the
               improper determination of no coverage for the Plaintiff regarding the claim;

29.    Defendant was further negligent, grossly negligent, willfully wrong, careless, and/or
       reckless in that, had actual notice of the acceptance of premiums providing for physical
       damage occurring while the aircraft was in motion, yet did nothing to warn the Plaintiff if
       the pilot side door departed the aircraft while in flight such an event would not be covered.




                                                  6
      7:21-cv-00492-JD        Date Filed 02/17/21         Entry Number 1-1     Page 7 of 10




                                                                                                        ELECTRONICALLY FILED - 2021 Jan 14 10:56 AM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200137
30.    As a direct and proximate result of the actions and/or omissions of the Defendant, Plaintiff
       has suffered damages and is entitled to a judgement against the defendant for actual and
       punitive damages in an amount to be determined at the trial of this case;

31.    Upon information and belief Defendant exhibited such an entire want of care that its actions
       were a result of fraud, evil motive, actual malice, gross negligence, carelessness,
       recklessness, willful and/or wanton conduct, and were in a conscious disregard for the
       perceivable harm to Plaintiff, thereby entitling Plaintiff to punitive damages as well as
       actual damages.

                              FOR A FIFTH CAUSE OF ACTION
       (NEGLIGENT MISREPRESENTATION AS TO AMERICAN NATIONAL)
32.    The preceding allegations contained in this complaint are incorporated by reference herein
       as if fully as if restated verbatim.

33.    Defendant falsely represented to Plaintiff that the subject policy was as requested by the
       Plaintiff and sufficient to meet Plaintiff’s insurance needs and that no revisions, additions,
       deletions, or exclusions in the subject policy substantially and/or materially changed the
       promised, requested, and needed coverage of Plaintiff which Plaintiff requested to cover
       his premium should the Plaintiff’s aircraft suffer damage while in motion. Defendant
       affirmatively represented to Plaintiff that the subject policy would cover physical damage
       while the aircraft was in motion. This representation of the Defendant was false.

34.    Defendant failed to exercise reasonable care in its actions and/or omissions and otherwise
       failed to exercise reasonable care in communicating information regarding the
       shortcomings in the subject policy sold to Plaintiff and /or failed to communicate any
       information relevant to this issue to Plaintiff.

35.    Based upon reasonable reliance on the Defendant’s said misrepresentations, Plaintiff was
       induced and did purchase the subject policy and relied upon the coverage that Defendant
       represented subject policy would include.

36.    As direct and proximate result of Defendant’s misrepresentation plaintiff suffered
       damages set forth herein.


                                                  7
      7:21-cv-00492-JD         Date Filed 02/17/21      Entry Number 1-1        Page 8 of 10




                                                                                                         ELECTRONICALLY FILED - 2021 Jan 14 10:56 AM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200137
                              FOR A SIXTH CAUSE OF ACTION
               (UNFAIR TRADE PRACTICES AS TO AMERICAN NATIONAL)
37.     The preceding allegations contained in this complaint are incorporated by reference here
       in as if fully as if restated verbatim.

38.    The allegations described against American National constitute deceptive acts or practices
       in a conduct of trade of commerce which had an adverse effect on the public interest.

39.    American National’s deceptive acts and practices capable of repetition in that American
       National continues to be actively engaged in the selling and/or marketing of insurance in
       the state of South Carolina.

40.    As a direct and proximate result of American Nationals deceptive acts and practices,
       plaintiff has suffered consequential damages.

41.    American National constitute willful or knowing and violations of South Carolina Code
       Annotated §39-5-10, et seq.

42.    Plaintiff is thereof entitled to 3 times its actual damages, plus interest, costs, and attorney
       fees.

       WHEREFORE, plaintiff having fully complained of the defendant herein prays that it have
and recover a judgement of actual consequential and punitive damages and for treble damages, all
costs and fees incurred as a result of this action, including attorney fees and prejudgment interest
together with such further relief as the court deems just and proper.



                                                 HODGE & LANGLEY LAW FIRM, P.C.


                                                       s/Charles J. Hodge___
       January 14, 2021                                Charles J. Hodge, Esq.
                                                       Attorney for Plaintiff
                                                       229 Magnolia Street
                                                       P.O. Box 2765
                                                       Spartanburg, SC 29304-2765
                                                       (864) 585-3873




                                                   8
                      ELECTRONICALLY FILED - 2021 Jan 28 11:19 AM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200137
Page 9 of 10
Entry Number 1-1
Date Filed 02/17/21
7:21-cv-00492-JD
                      ELECTRONICALLY FILED - 2021 Jan 28 11:19 AM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200137
Page 10 of 10
Entry Number 1-1
Date Filed 02/17/21
7:21-cv-00492-JD
